DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
Applicant’s election without traverse of Group II, claims 1-10, is acknowledged. Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to (a) nonelected group(s), there being no allowable generic or linking claim. 
Applicant’s election with traverse of Species I is acknowledged. Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement. Applicant traverses on the grounds that the species are not independent or distinct. The examiner respectfully disagrees. The restriction is respectfully maintained and the species are independent or distinct as species I does not include that the apparatus is configured to hold a cable in a fixed position and species II does not include a plurality of thermally conductive supportive structures attached to the base and spaced apart from each other to form a plurality of slots. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:


Claims 1, 2, 3, 4, 6, and 7 are rejected under 35 U.S.C. 102 as being anticipated by US 2017/0325292 to Bench.
Regarding claims 1, 2, 3, 4, 6, and 7 Bench discloses a plurality of support trays (claim 1) that each include a thermally conductive metal sheet base (140) [0026] that rests on pedestals and beneath a paver (120), a plurality of thermally conductive supportive structures (111, 110) attached to the base (Fig. 1) and spaced apart by slots (112) (Fig. 1), an insulation layer [0016], a self-regulating heater cable (106) [0029] connected to a power supply (ie. requires current [0028-0030]) and the cable in a path of slots in a plurality of trays [0030], the heater retained in the plurality of slots and not contacting the paver [0019], the slot width maximizing cable contact with the supportive structures [0020], the first support tray with a planar upper surface contacting the paver (Fig. 1), the base of the support tray with wings contacting the pedestals (ends of the edge 111 and 110, Fig. 1), a controller includes logic (processor) and can receive data (storage) [0030], a precipitation sensor can detect snow or ice and signal the controller [0058].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bench in view of US 6,061,982 to Owen.
claims 5, 8, 9, and 10 Bench does not disclose end pieces or support wings as claimed. 
However, Owen discloses two parallel end pieces (38, 40) attached to a base made of a rigid material that is removable and the end pieces perpendicular to the supportive structure, the end pieces/wings at an angle to the horizontal and with a flat horizontal portion that contacts the paver (Figs.). 
The advantage of utilizing end pieces as in Owen is to easily connect support trays and provide further support to the paver(s). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Bench by adding the end pieces as in Owen in order to easily connect support trays and provide further support to the paver(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761